DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16, 18-21, 26 and 30-35 are canceled.
Claims 23-25 and 27-29 are withdrawn.
Claims 17 and 22 are under examination.

Priority
Due to the presence of new matter in all claims under examination, the priority documents fail to satisfy the written description requirement and so priority thereto is denied. For at least these reasons, the U.S. effective filing date of the claims under examination stands at 03/07/2017.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 17 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

The rejection of claims 17 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for having new matter is withdrawn in view of Applicant’s amendments. 

Double Patenting
The rejection of claim 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10471146 in view of Weinhausel (WO2014/041185, published 03/20/2014, on ISR), Chu (US2011/0244501, published 10/06/2011), Mock (US2014/0357660, published 12/04/2014), Peterson (Methods, Vol. 87, Pg. 31-45, 2015), Ogata-Kawata (Plos One, Vol. 9, No. 4, e92921, Pg. 1-9, 2014), and Ochiya (US2015/0017660, priority to 10/25/2012) is withdrawn in view of Applicant’s filing and the subsequent approval of a terminal disclaimer.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 17, on which claim 22 depends, has been amended in the preamble to recite testing a human subject who has a risk of having a colon cancer.  However, there is no recitation of risk in the original disclosure.  Previously, diagnosing cancer in the human subject would indicate that any subject can be tested for the cancer, whether they had a risk or not.  The method is a general screen as originally disclosed, not targeting any specific patient population.  However, as amended, the patient must have some risk of colon cancer.  This may be genetic risk.  This may be risk based on family history.  This may be risk based on previous carcinogen exposure.  Yet, none of these possibilities are inherently encompassed by the genus of human subject.  Said another way, Applicant has disclosed diagnosing cancer in a patient genus, which does not anticipate any species therein.  However, the claims have been narrowed by the amendment above to require specific patients.  This species was not originally disclosed and so both claims rejected here contain new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated supra, claim 17, on which claim 22 depends, has been amended in the preamble to recite testing a human subject who has a risk of having a colon cancer.  The claim later states one must detect TMEM-180+ exosomes and their presence indicates colon cancer.  However, as currently written, the claim does not require such a judgment to be made.  The claim recites testing the subject and this could actually be for any purpose.  So long as the exosomes are detected, no conclusion need be drawn over colon cancer.  Thus, the claim has multiple interpretations.  First, the claim could diagnose colon cancer.  Second, the claim need not diagnose the cancer at all.  The presence of multiple interpretations renders the claim indefinite.
It is recommended that Applicant amend line 1 of claim 17 to recite a method of diagnosing colon cancer in a human subject comprising…

Conclusion
No claim is allowed.
Applicant should consider canceling all claims not available for rejoinder.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642